t c memo united_states tax_court jacynthia quinn petitioner v commissioner of internal revenue respondent docket no filed date jacynthia quinn pro_se blake w ferguson and heather k mccluskey for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure and dollar_figure for and respectively years at issue after concessions from both parties we are asked to decide two issues the primary issue is whether petitioner a tax compliance officer for the internal_revenue_service irs is entitled to claimed charitable_contribution deductions medical and dental expense deductions and dependency_exemption deductions we hold that she is not entitled to the claimed deductions we must also decide whether petitioner is liable for the civil_fraud penalty under sec_6663 for the years at issue we hold that she is liable for the civil_fraud penalty findings_of_fact the parties have stipulated some facts we incorporate the stipulation of facts and accompanying exhibits by this reference petitioner resided in california when she filed the petition 1respondent concedes that petitioner’s husband michael quinn made charitable_contributions of dollar_figure for and dollar_figure for respondent also concedes that petitioner paid dollar_figure of medical_expenses for petitioner conceded at trial that the couple could not claim their two daughters dayrell and wilonda as dependents for 2all section references are to the internal_revenue_code for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioner is married to michael quinn collectively the couple petitioner earned a bachelor of arts degree in education from prairie view a m university petitioner also attended accounting courses after completing college petitioner began a career with the irs in the 1980s petitioner has served as a tax compliance officer since the 1990s she remains in that position at the irs office in el monte california tax compliance officers among other things audit returns and examine deductions claimed on schedule a itemized_deductions the process requires the tax compliance officer to meet with a taxpayer review the taxpayer’s records and determine whether the taxpayer substantiated the claimed deductions the irs formally trained petitioner to conduct such audits petitioner regularly audited individual returns where charitable_contributions and medical_expenses were at issue the deficiencies arise from the couple’s joint federal_income_tax returns for the years at issue petitioner prepared and electronically filed each return the couple claimed charitable_contributions of dollar_figure for and dollar_figure for 3the couple filed joint federal_income_tax returns for the years at issue mr quinn did not sign or ratify the petition a spouse that does not sign a petition requesting review of a joint deficiency_notice must ratify the petition and intend to become a party to that case otherwise the court lacks jurisdiction over the nonsigning spouse see 97_tc_437 the couple also claimed medical and dental expenses of dollar_figure for and dollar_figure for additionally the couple claimed petitioner’s mother bettie mitchell and their sons michael d quinn michael and marlon l quinn marlon as dependents for petitioner claimed ms mitchell and marlon as dependents for michael and marlon were both older than during the years at issue ms mitchell resided in alabama and had dollar_figure of social_security income for and dollar_figure for petitioner provided ms mitchell support of dollar_figure in and dollar_figure in respondent reviewed the joint income_tax returns for the years at issue petitioner provided a binder of photocopied documents purportedly substantiating the charitable_contributions and medical and dental expenses petitioner canceled three hearings with the appeals officer shortly before they were scheduled to occur petitioner failed to provide originals of the documents that the appeals officer requested respondent issued the couple the deficiency_notice disallowing the deductions for claimed charitable_contributions and medical and dental expenses petitioner timely filed a petition before trial respondent filed an amendment to his answer asserting petitioner was not entitled to any claimed dependency_exemptions for the years at issue petitioner now concedes two of the children were not eligible dependents opinion this is primarily a substantiation case in which we must decide whether petitioner a tax compliance officer for the irs is entitled to the claimed deductions and dependency_exemptions we also need to decide whether petitioner is liable for the civil_fraud penalty we address each issue in turn i claimed deductions and exemptions we begin with the burden_of_proof a allocation of the burden_of_proof determinations of the commissioner in a deficiency_notice are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 deductions are generally a matter of legislative grace and the taxpayer bears the burden of proving he or she is entitled to claimed deductions 503_us_79 292_us_435 this includes the burden of substantiation 65_tc_87 aff’d per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 hradesky v commissioner t c pincite the court need not accept a taxpayer’s self-serving testimony when the taxpayer fails to present corroborative evidence beam v commissioner tcmemo_1990_304 citing 87_tc_74 aff’d without published opinion 956_f2d_1166 9th cir the burden may shift to the commissioner if the taxpayer proves that he or she has satisfied certain conditions sec_7491 snyder v commissioner tcmemo_2001_255 citing h_r conf rept no pincite 1998_3_cb_747 respondent challenged the claimed charitable_contributions and medical and dental expenses in the deficiency_notice petitioner has not complied with the substantiation requirements of sec_7491 with respect to those items see 116_tc_438 the burden_of_proof therefore remains on petitioner see rule a the commissioner bears the burden_of_proof however on any new matters increases in deficiencies or affirmative defenses pleaded in his answer rule a welch v helvering u s pincite see also 112_tc_183 parker v commissioner tcmemo_2012_66 bobo v commissioner tcmemo_2010_121 respondent first raised in his amended answer the dependency_exemptions the couple claimed thus the burden_of_proof rests with respondent with respect to the dependency_exemptions b charitable_contributions we now consider the claimed charitable_contributions a taxpayer’s charitable_contributions are generally deductible under sec_170 no deduction is allowed however for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by a qualified donee organization sec_170 the amount of the deduction for a contribution of property generally equals the fair_market_value of the property on the date contributed sec_1_170a-1 income_tax regs a taxpayer claiming a charitable_contribution is generally required to maintain for each contribution a canceled check a receipt from the donee charitable_organization showing the name of the organization and the date and amount of the contribution or other reliable written records showing the name of the donee and the date and amount of the contribution sec_1_170a-13 income_tax regs no deduction for a contribution of money in any amount is allowed unless the donor maintains a bank record or written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution sec_170 the taxpayer has the burden of demonstrating that the records are reliable sec_1_170a-13 income_tax regs petitioner proffered receipts purportedly confirming charitable_contributions they were inconsistent and unreliable representatives from seven different charitable organizations credibly testified that the receipts were altered or fabricated for example petitioner offered a receipt purportedly substantiating dollar_figure of charitable_contributions to a religious_organization the purported receipt however identified individuals other than the couple as the donors the organization’s records did not reflect any contributions made by the couple and confirmed that the other identified individuals had contributed dollar_figure other purported receipts also appeared to have been tampered with and were suspect none of the organizations’ records verified any charitable_contributions the couple claimed for the years at issue nor did the couple’s bank statements corroborate the amounts the couple claimed they contributed further mr quinn did not recall making any of the purported contributions in each instance petitioner failed to offer reliable substantiation we therefore conclude that petitioner is not entitled to any deduction for claimed charitable_contributions of dollar_figure for the years at issue except the nominal amounts respondent conceded which consisted of dollar_figure for and dollar_figure for c medical and dental expenses next we turn to the medical expense deductions petitioner claimed an individual taxpayer is permitted a deduction for expenses paid during the tax_year for medical_care of the taxpayer the taxpayer’s spouse or the taxpayer’s dependent to the extent that such expenses exceed of adjusted_gross_income sec_213 petitioner similarly failed to substantiate the claimed medical and dental expenses some of her documentation also suffered from authenticity problems and appeared to have been doctored petitioner offered three documents purportedly issued by dr christopher ajigbotafe or his staff confirming more than dollar_figure in medical_expenses for mr quinn each document however spelled the doctor’s last name differently ajigohotafe ajibotafe and ajigbotafe one statement was dated in date and estimated expenses for the upcoming year the amount of expenses for contained in another statement was contradicted by a letter purportedly from the doctor’s staff none of the documents appeared authentic or showed that the couple paid any of the purported medical costs nor was mr quinn able to corroborate that dr ajigbotafe treated him during the years at issue we find these documents to be fabricated petitioner presented other hospital doctor and pharmacy statements in an attempt to substantiate the claimed medical and dental expenses the statements set forth the providers’ charges they did not reflect however that the couple paid the charges petitioner’s banking records also did not verify that the couple paid the expenses thus petitioner failed to meet her burden to substantiate the claimed medical and dental expenses of dollar_figure other than dollar_figure for that respondent conceded d dependency_exemptions we now turn to the claimed dependency_exemptions for the years at issue as previously mentioned respondent bears the burden_of_proof on this issue qualifying children a taxpayer is allowed an annual exemption deduction for each dependent dependent for this purpose is defined in sec_152 sec_151 the term dependent includes a qualifying_child and a qualifying_relative sec_152 a sec_4respondent reconstructed petitioner’s financial history by comparing claimed expenses with bank statements for the years at issue check numbers identified on receipts did not correspond with the check numbers honored by the couple’s bank during the years at issue petitioner did not demonstrate that she or her husband paid any of these medical or dental expenses relevant here a qualifying_child of the taxpayer is an individual that is a child of the taxpayer had the same principal_place_of_abode as the taxpayer for more than one-half of the tax_year met certain age requirements and has not provided over one-half of such individual’s own support for the tax_year sec_152 an individual that has not attained the age of at the close of the calendar_year satisfies the age requirement sec_152 a full-time_student that has not attained the age of by the close of the calendar_year also meets the age requirement sec_152 respondent contends that petitioner’s sons did not meet the age requirements of sec_152 we agree respondent demonstrated that the sons were older than during the years at issue petitioner argues that each was a full-time_student yet has provided no substantiation there is no basis in the record to conclude that petitioner’s sons met the age requirement we note that the couple claimed their two adult daughters even though as petitioner conceded neither met the age requirement petitioner has repeatedly attempted to obstruct the resolution 5respondent does not dispute that petitioner’s sons met the relationship and abode requirements respondent alleges that the support requirement has not been met we need not consider these requirements because the record does not support that either son met the age requirement of this matter including shielding information relevant to this issue consequently we also accept the assertions in the amendment to the answer that the couple’s sons did not meet the age requirement accordingly petitioner is not entitled to dependency_exemption deductions for michael for and marlon for the years at issue qualifying_relative we now focus on whether petitioner may claim her mother as a dependent for the years at issue a taxpayer may also claim a qualifying_relative as a dependent sec_151 the taxpayer must provide more than one-half of the individual’s support to claim a dependency_exemption for a qualified relative sec_152 social_security_benefits although excludable from gross_income in certain 6we require that parties resolve as many issues as possible before trial see rule sec_91 sec_123 parties that violate the rules are subject_to sanctions see rule sec_104 sec_123 petitioner failed to respond to requests for production of documents that sought documentation related to the sons’ support and status as full-time students we granted respondent’s motion to compel and ordered petitioner to respond we warned petitioner that we would impose sanctions under rule if she did not comply she has not provided any substantiation despite claims in her post-trial brief otherwise as a result of petitioner’s failure to provide information related to this issue the matters that respondent asserted in his amendment to the answer will be deemed established see rule c cf 107_tc_18 7respondent concedes that the other requirements of sec_152 have been met circumstances are considered when calculating the total amount of an individual’s support sec_1_152-1 income_tax regs ms mitchell’s social_security_benefits exceeded the support petitioner provided petitioner did not provide ms mitchell with more than half of her financial support in fact petitioner provided less than of her mother’s income for each year at issue accordingly petitioner was not entitled to a dependency_exemption deduction for her mother for the years at issue ii fraud_penalty we now consider whether petitioner is liable for the fraud_penalty under sec_6663 the commissioner must prove by clear_and_convincing evidence that the taxpayer underpaid his or her income_tax and that some part of the underpayment was due to fraud sec_7454 sec_6663 rule b 102_tc_632 fraud is a factual question to be decided on the entire record and is never presumed 80_tc_1111 55_tc_85 for each tax_year it must be established by independent evidence see daoud v commissioner tcmemo_2010_282 citing 99_tc_202 and 92_tc_661 once the commissioner has established by clear_and_convincing evidence that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment that the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud sec_6663 see foxworthy inc v commissioner tcmemo_2009_ the commissioner must show that the taxpayer acted with specific intent to evade tax that the taxpayer knew or believed he or she owed by conduct intended to conceal mislead or otherwise prevent the collection of the tax sec_7454 91_tc_874 79_tc_995 aff’d 748_f2d_331 6th cir direct evidence of fraud is seldom available and its existence may therefore be determined from the taxpayer’s conduct and the surrounding circumstances 56_tc_213 courts have developed several indicia or badges_of_fraud these badges_of_fraud include understatement of income inadequate records failure_to_file tax returns concealment of assets failure to cooperate with tax authorities filing false documents failure to make estimated_tax payments engaging in illegal activity attempting to conceal illegal activity dealing in cash implausible or inconsistent explanations of behavior an intent to mislead that may be inferred from a pattern of conduct and lack of credibility of the taxpayer’s testimony 317_us_492 796_f2d_303 9th cir aff’g tcmemo_1984_601 a taxpayer’s intelligence education and sophistication are relevant in determining fraudulent intent scott v commissioner tcmemo_2012_65 wright v commissioner tcmemo_2000_336 the understatement of income can be shown by an overstatement of deductions see daoud v commissioner tcmemo_2010_282 citing 56_tc_982 aff’d 470_f2d_87 1st cir although no single factor is necessarily sufficient to establish fraud a combination of several of these factors may be persuasive evidence of fraud 732_f2d_1459 6th cir aff’g per curiam tcmemo_1982_603 our analysis starts with a fact that permeates the entire record namely petitioner is an experienced tax compliance officer that remains employed by the irs petitioner should have a complete understanding of substantiation requirements despite her background petitioner has presented altered or fabricated documentation in an attempt to deceive respondent and the court she understated her income by claiming deductions she was not entitled to claim for each year at issue even if we accepted her purported records which we do not she still claimed significantly more contributions and expenses than her questionable records supported it is incredible that a tax compliance officer would be able to substantiate only dollar_figure of charitable_contributions yet claim charitable_contributions of dollar_figure for the years at issue the charitable organizations confirmed that petitioner claimed contributions that she had not made it is equally troubling that she was able to substantiate only dollar_figure of the dollar_figure of medical and dental expenses claimed petitioner’s records were also incomplete or inauthentic and consistently unreliable her employment with the irs made available other taxpayer records substantiating claimed schedule a deductions of the types at issue here while we cannot be certain of the source we find that some if not most of petitioner’s records for each year at issue were altered unexplained inaccuracies in other documents imply that petitioner fabricated receipts for both years at issue even documents that appeared genuine did not substantiate that the couple actually incurred those costs or expenses her testimony and assertions in the post-trial brief were also inconsistent and implausible petitioner maintained she was unaware of the requirements for accurately stating and substantiating income we find this incredible in contrast the credible testimony of her supervisor her husband and representatives of the charitable organizations contradicted petitioner’s records testimony and assertions finally petitioner did not cooperate with respondent as she canceled several hearings ignored discovery requests and obstructed her husband’s deposition she failed to provide originals when respondent doubted the authenticity of photocopied documents petitioner systematically attempted to obstruct respondent’s inquiries she has not acted in accordance with her experience as a tax compliance officer and she has grossly misrepresented her tax_liabilities for the years at issue in toto several of the badges_of_fraud apply to petitioner we conclude that respondent has proven by clear_and_convincing evidence that petitioner fraudulently underpaid her tax_liabilities for each of the years at issue accordingly we find that petitioner is liable for the fraud_penalty under sec_6663 8respondent alternatively requested we impose an accuracy-related_penalty under sec_6662 in light of our finding of fraud we need not consider the accuracy-related_penalty in reaching these holdings we have considered all of the parties’ arguments and to the extent not addressed here we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
